Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Note:  All the paragraph numbers of the present application’s written specification (herein ‘spec’) are from the application’s publication US 20210184541. 

Restriction/Election
The Applicant’s election, filed on 5/23/2022, Species I, Figs. 1-5 is acknowledged.  Because the Applicant did not provide any traverse reason for the Restriction Requirement, it is implicitly understood that the election is without traverse.  Hence, the Restriction/Election is hereby made final.    
In the 5/23/2022 Restriction/Election, the Applicant indicated that claims 1-15 are readable on Figs. 1-5 of Species I.  This is incorrect because of the following:
claims 3-6 relate to a fan’s features, i.e. the cutout portion and the outermost diameter’s dimension, as disclosed in Embodiments 3-4, see para [0041], [0044] and Figs. 8-9;
claims 7-10 relate to the rotor claw-pole pieces’ tilt angled feature, as disclosed in Embodiment 5, see para [0047] and Fig. 10;
claims 11-15 relate to the power supply unit’s cooling, as disclosed in Embodiment 6, see [0050] and Fig. 11;
while the elected Species 1, i.e. embodiment with Figs. 1-5, on which claims 1-2 are readable, relates to the rotor permanent magnet arrangement.
These Species having mutually exclusive technical components with respective specific features (see the underlined portions of the above listed Embodiments/Species); and, these Species are not obvious variants of each other because they are related to different components having respective specific features.  Thus, there is a search and examination burden for the patentably distinct Species as set forth above because each component with its specific feature(s) requires different search strategies in different class/subclasses.
Again, because the Applicant did not provide any traverse reason for the Restriction Requirement, it is implicitly understood that the election is without traverse.  Hence, the Restriction/Election is hereby made final.    
Since the Applicant elected Species 1, Figs. 1-5, on which claims 1-2 are readable, not claims 1-15 all are readable on Species 1 with Figs. 1-5, as incorrectly indicated by the Applicant.  
Currently claim 1 is generic.  Upon the allowance of the generic 1, applicant will be entittled to consideration of claims to the above listed additional Species which depend from or otherwise require all the limitations of an allowable generic claim 1, as provided by 37 CFR 1.141.  The Applicant reserves the right to file a Divisional Application directed to non-elected subject matters.
According to the Applicant’s election of Species 1 with Figs. 1-5, claims 1-2 have been considered on the merit herein, and claims 3-15 have been withdrawn from consideration.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following claimed features must be shown: 
a permanent magnet to be magnetized in a direction reducing leakage magnetic flux between the adjacent claw-shaped magnetic pole pieces, and, 
the permanent magnet is configured to be arranged on the advancing side in the rotation direction of the claw-shaped magnetic pole piece of the magnetic pole on the side where the power supply unit is provided, as in claim 1; 
or the features canceled from the claim.  No new matter should be entered.
None of the Figs shows magnetization direction (North (N)/South (S)) in a direction reducing leakage magnetic flux.  Fig. 1 shows the power supply unit 300 one axial end of the machine, while Figs. 2-5 show rotor’s claw poles and magnets.  Particularly Fig. 5 shows magnet 10 being arranged there-between claw poles 921 and 911 with the rotation direction arrow.  It is unclear what side of the rotation direction arrow is so-called “advancing side”.  None of the Figs shows “the permanent magnet is configured to be arranged on the advancing side in the rotation direction of the claw-shaped magnetic pole piece of the magnetic pole on the side where the power supply unit is provided”, as in claim 1.
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “the power supply unit is configured to be fixed on the axial side of the shaft of the bracket; and the permanent magnet is configured to be arranged on the advancing side in the rotation direction of the claw-shaped magnetic pole portion of the magnetic pole on the side where the power supply unit is provided”, as described in the specification, para [0008-0009], [0027] and [0036].  
Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing.




In [0026-0027], the spec discloses:

    PNG
    media_image1.png
    535
    696
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    127
    687
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    670
    801
    media_image3.png
    Greyscale
  
    PNG
    media_image4.png
    364
    331
    media_image4.png
    Greyscale


However, Fig. 5 shows the magnet 10 located therebetween the first and second claw poles (921, 911).  In Fig. 5, or any one of Figs. 1-5, one would not see the detailed description of the magnet 10 being arranged adjacent to the advancing side in the rotation direction of the second claw-shaped magnetic pole portions 921 of the second magnetic pole 92 on the side where the power supply unit is provided.  In Fig. 5, it is unclear what side of the claw-shaped magnetic pole portions 921 is so-called “advancing side”.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following: the spec describes that “the permanent magnet is configured to be arranged on the advancing side in the rotation direction of the claw-shaped magnetic pole portion of the magnetic pole on the side where the power supply unit is provided”, (see [0008]-[0009]).  This is unclear for the following reasons: 
The permanent magnet 10 is characterized by being arranged adjacent to the advancing side in the rotation direction of the second claw-shaped magnetic pole portions 921 of the second magnetic pole 92 (see [0027]).  However, as Fig. 5 shows, the rotor having the claw-shaped magnetic pole portions of the respective first and second magnetic poles alternately arranged, wherein an inter-magnetic pole portion, within which the permanent magnet 10 is arranged, is defined by two adjacent first and second claw-shaped magnetic pole portions 911 and 921 of the respective first and second magnetic poles 91 and 92.  

    PNG
    media_image5.png
    470
    829
    media_image5.png
    Greyscale


Thus, it is unclear when the spec only describes that the permanent magnet 10 is arranged adjacent to the advancing side in the rotation direction of the second claw-shaped magnetic pole portions 921 of the second magnetic pole 92, while, within the inter-magnetic pole portion, the magnet 10 is arranged adjacent to both respective opposite sides of the first and second claw-shaped magnetic pole portions 911 and 921 of the respective first and second magnetic poles 91 and 92.
Also, in [0008], the spec discloses (emphasis added) “the permanent magnet is configured to be arranged on the advancing side in the rotation direction of the claw-shaped magnetic pole portion of the magnetic pole on the side where the power supply unit is provided.”  This is confusing because first the spec discloses the magnet 10 is on the advancing side, then in the rotation direction of the claw-shaped magnetic pole portion of the magnetic pole, also, on the side where the power supply unit is provided.
Should it be “the permanent magnet is configured to be arranged on the advancing side of the claw-shaped magnetic pole portion of the magnetic pole, in the rotation direction; wherein the magnetic pole, which has the permanent magnet arrange thereon, is located on the same axial end side that the power supply unit is arranged in the machine”?
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, “a rotor configured to include magnetic poles in which a plurality of claw-shaped magnetic pole pieces are provided on the outer circumference thereof” is indefinite because it is unclear whether the term “which” refers to “rotor” or “magnetic poles”.  The term “which” does not clearly set a reference for an intended recited subject matter or an already-established-antecedent-basis subject matter.  Also, the term “the outer circumference thereof” lacks antecedent basis and it is unclear that the outer circumference of the rotor itself or that of the magnetic poles.  If the outer circumference of the magnetic poles, then should it be “respective outer circumferences of the magnetic poles” (since “magnetic poles” is written in plural form, i.e. two magnetic poles should have two respective outer circumferences).  
In claim 1, in “a permanent magnet configured to be disposed between the adjacent claw-shaped magnetic pole pieces of the magnetic poles” is indefinite because the term “the adjacent claw-shaped magnetic pole pieces” lacks antecedent basis. 
In claim 1, in “a cooling fan configured to be provided on at least one of the axial sides of the shaft in the magnetic poles” is indefinite because the term “the axial sides” that lacks antecedent basis.
In claim 1, “the power supply unit is configured to be fixed on the axial side of the shaft of the bracket” is indefinite because it is unclear what axial side is so-called “the axial side of the shaft”, since the claim 1 previously recites “the axial sides of the shaft” (i.e. plural axial sides of the shaft).
In claim 1, “the permanent magnet is configured to be arranged on the advancing side in the rotation direction of the claw-shaped magnetic pole piece of the magnetic pole on the side where the power supply unit is provided” is indefinite because of the following reasons:
As Figs. 3-5 shows, the rotor having the claw-shaped magnetic pole portions of the respective first and second magnetic poles alternately arranged, wherein an inter-magnetic pole portion, within which the permanent magnet 10 is arranged, is defined by two adjacent first and second claw-shaped magnetic pole portions 911 and 921 of the respective first and second magnetic poles 91 and 92 (see Fig. 5 with annotations).  

    PNG
    media_image5.png
    470
    829
    media_image5.png
    Greyscale

Thus, it is unclear when the spec only describes that the permanent magnet 10 is arranged adjacent to the advancing side in the rotation direction of the second claw-shaped magnetic pole portions 921 of the second magnetic pole 92, while, within the inter-magnetic pole portion, the magnet 10 is arranged adjacent to both respective opposite sides of the first and second claw-shaped magnetic pole portions 911 and 921 of the respective first and second magnetic poles 91 and 92.
Also, the recitation “the permanent magnet is configured to be arranged on the advancing side in the rotation direction of the claw-shaped magnetic pole piece of the magnetic pole on the side where the power supply unit is provided.”  This is confusing because first the magnet 10 is arranged on the advancing side, then in the rotation direction of the claw-shaped magnetic pole piece of the magnetic pole, also, on the side where the power supply unit is provided. 
In light of Fig. 1, should it be “the permanent magnet is configured to be arranged on the advancing side of the claw-shaped magnetic pole portion of the magnetic pole, in the rotation direction; wherein the magnetic pole, having the permanent magnet arrange thereon the advancing side, is located on the same axial end side that the power supply unit is arranged, in the machine”?
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, as understood, is rejected under 35 U.S.C. 103 as being unpatentable over Radomski (US 4959577, herein ‘Radomski’).
Radomski discloses an electric rotating machine (figs. 1-2) comprising: a rotor [20] configured to include magnetic poles [30, 32] in which a plurality of claw-shaped magnetic pole pieces [30B, 32B] are provided on the outer circumference thereof, a field winding [36] wound around the magnetic poles, and a shaft [22] that rotates integrally with the magnetic poles and the field winding; a stator [14] configured to include a stator core arranged in face-to-face relation to the outer circumference of the magnetic poles, and a stator winding [18] wound around the stator core; a permanent magnet [54] configured to be disposed between the adjacent claw-shaped magnetic pole pieces of the magnetic poles, and to be magnetized in a direction reducing leakage magnetic flux between the adjacent claw-shaped magnetic pole pieces; a cooling fan [29] configured to be provided on at least one of the axial sides of the shaft in the magnetic poles, and to cool the field winding and the permanent magnet; brackets [10, 12] configured to contain the stator and the rotor, and to support the shaft rotatably; and a power supply unit [42, 44, 46] configured to supply power to the stator winding or the field winding, wherein the power supply unit is configured to be fixed on one axial side of the shaft of the bracket; 
RE the limitation of the permanent magnet is configured to be arranged on the advancing side in the rotation direction of the claw-shaped magnetic pole piece of the magnetic pole, Radomski discloses the permanent magnet [54] is arranged within the inter-magnetic pole portion, and the magnet is arranged adjacent to both respective opposite sides of the first and second claw-shaped magnetic pole portions [30B and 32B] of the respective first and second magnetic poles [30 and 32].  Radomski does not discloses any specific rotation direction of the rotor; thus, the rotation direction would implicitly be either clockwise (CW) or counter-clockwise (CCW).  In each of the two rotation directions (CW and CCW) one of the two first and second claw-shaped magnetic pole portions [30B and 32B] of the respective first and second magnetic poles [30 and 32] having an advancing side with respect to the rotation direction (see Fig. 2 with annotations).

    PNG
    media_image6.png
    437
    1037
    media_image6.png
    Greyscale

However, Radomski does not disclose the permanent magnet is configured to be arranged with the magnetic pole on the side where the power supply unit is provided.
Nonetheless, those skilled in the art would understand that because in the Radomski rotor, the permanent magnet [54] is arranged within the inter-magnetic pole portion, and the magnet is arranged adjacent to both respective opposite sides of the first and second claw-shaped magnetic pole portions [30B and 32B] of the respective first and second magnetic poles [30 and 32], wherein the first and second claw-shaped magnetic pole portions [30B and 32B] are alternately arranged in the circumferential direction.  It would be a matter of obvious engineering design choice to re-arrange the magnet so that the magnet with the magnetic pole [30] that is located on the side where the power supply unit [42, 44, 46] being provided (see fig. 1).
Hence, it would have been obvious to one skilled in the art, before the effective filing date of the present application, to modify the prior art machine by re-arranging the permanent magnet to the magnetic pole that is located on the side where the power supply unit being provided.  Doing so would enhance performance of the rotor; also, it has been held that rearranging parts of an invention involves only routine skill in the art (see In re Japikse, 86 USPQ 70); moreover, one skilled in the art would have the necessary mechanical skill to make simple reversals of positions of mechanical parts without an express teaching in a reference (see In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Radomski, as applied in the base claim, in view JP 11-98787 (submitted in IDS, herein ‘JP’787’).
Radomski discloses the claimed electric rotating machine, except for claim 2.
However, JP’787 teaches an electric machine having claw-pole rotor configuration, wherein the rotor magnetic poles having respective claw-shaped magnetic pole pieces [12X,12Y] being alternately arranged along the circumferential direction, wherein an inter-magnetic pole where a permanent magnet [18] is disposed and an inter-magnetic pole where the permanent magnet is not disposed, are configured to be alternately arranged in the rotation direction for enhancing cooling circulation to remove heat from the rotor.

    PNG
    media_image7.png
    394
    506
    media_image7.png
    Greyscale

Therefore, it would have been obvious to one skilled in the art, before the effective filing date of the present application, to modify the prior art to modify the prior art machine by configuring the rotor such that an inter-magnetic pole where a permanent magnet is disposed and an inter-magnetic pole where the permanent magnet is not disposed, are configured to be alternately arranged in the rotation direction.  Doing so would enable cooling circulation, i.e. air circulating through the inter-magnetic poles that not having magnets arranged therein, to remove heat from the rotor.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 17 of copending Application No. 17/087/998 (the reference application).
The copending Application No. 17/087/998 and the present application substantially claimed the same invention, except for the permanent magnet is configured to be arranged on the advancing side in the rotation direction of the claw-shaped magnetic pole piece of the magnetic pole on the side where the power supply unit is provided.
Nonetheless, it would have been obvious to one skilled in the art, before the effective filing date of the present application, to modify the present application’s invention by re-arranging the permanent magnet on the advancing side in the rotation direction of the claw-shaped magnetic pole piece of the magnetic pole on the side where the power supply unit is provided.  Doing so would enhance performance of the rotor; also, it has been held that rearranging parts of an invention involves only routine skill in the art (see In re Japikse, 86 USPQ 70); moreover, one skilled in the art would have the necessary mechanical skill to make simple reversals of positions of mechanical parts without an express teaching in a reference (see In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN N NGUYEN whose telephone number is (571)272-2030. The examiner can normally be reached M-TH 7:30 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TRAN N NGUYEN/            Primary Examiner, Art Unit 2834